EXHIBIT 10.6

FORM OF

INNOPHOS HOLDINGS, INC. 2006 LONG-TERM EQUITY INCENTIVE PLAN

1. Purpose.

This plan shall be known as the Innophos Holdings, Inc. 2006 Long-Term Equity
Incentive Plan (the “Plan”). The purpose of the Plan shall be to promote the
long-term growth and profitability of Innophos Holdings, Inc. (the “Company”)
and its Subsidiaries by (i) providing certain directors, officers and employees
of, and certain other individuals who perform services for, or to whom an offer
of employment has been extended by, the Company and its Subsidiaries with
incentives to maximize stockholder value and otherwise contribute to the success
of the Company and (ii) enabling the Company to attract, retain and reward the
best available persons for positions of responsibility. Grants (“Grants”) of
incentive or non-qualified stock options, stock appreciation rights (“SARs”),
either alone or in tandem with options, restricted stock, performance awards or
any combination of the foregoing may be made under the Plan.

2. Definitions.

(a) “Award Agreement” means any written agreement between the Company and any
person pursuant to which the Company makes any Grant under the Plan.

(b) “Board of Directors” and “Board” mean the board of directors of the Company.

(c) “Cause” shall have the meaning assigned to such term in any individual
participant’s written employment arrangements with the Company or any of its
Subsidiaries or, in the absence of any such written employment arrangement,
“Cause” shall mean any of the following:

(i) a participant commits or is charged with a felony or other crime involving
moral turpitude or commits any other act or omission involving dishonesty,
disloyalty, breach of fiduciary duty, willful misconduct or fraud with respect
to the Company or any of its Subsidiaries;

(ii) conduct by a participant causing the Company or any of its Subsidiaries
substantial public disgrace or disrepute or substantial economic harm;

(iii) a participant’s failure to perform duties as directed by the Board or any
executive officer of the Company or any of its Subsidiaries to whom such
participant directly reports;

(iv) misappropriation by a participant of one or more of the Company’s of its
Subsidiaries’ assets or business opportunities;

(v) material breach by a participant of any confidentiality, non-compete,
non-solicitation agreement with the Company or any of its Subsidiaries or any
arrangement dealing with the ownership or protection of the Company’s and its
Subsidiaries’ proprietary rights; or



--------------------------------------------------------------------------------

(vi) any material breach of this or any employment agreement between the Company
or its Subsidiaries and such participant or any material breach of any executive
stock agreement evidencing the purchase and sale of Common Stock or the grant of
options, SARs, restricted stock, performance awards or any combination of the
foregoing by the Company to such participant.

(d) “Change in Control” means, unless otherwise defined in any Award Agreement,

(i) if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act or any
successor thereto), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities, provided, that the acquisition of additional securities
by any person or group that owns 50% or more of the voting power prior to such
acquisition of additional securities shall not be a Change of Control; or

(ii) during any twelve-month period, individuals who at the beginning of such
period constitute the Board and any new directors whose election by the Board or
nomination for election by the Company’s stockholders was approved by at least a
majority of the directors then still in office who either were directors at the
beginning of the period or whose election was previously so approved, cease for
any reason to constitute a majority thereof; or

(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation
(A) which would result in all or a portion of the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (B) by which the corporate existence of the
Company is not affected and following which the Company’s chief executive
officer and directors retain their positions with the Company (and constitute at
least a majority of the Board); or

(iv) the stockholders of the Company approve an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets;

provided, that in any instance where a grant to a participant is treated as
deferred compensation within the meaning of Section 409A of the Code, “Change in
Control” shall mean a “change in control” as defined in Section 409A(a)(2)(v) of
the Code and the guidance issued thereunder.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee” means the Compensation Committee of the Board, which shall after
                     2007, consist solely of two or more outside directors.

(g) “Common Stock” means the common stock, par value $0.001 per share, of the
Company, and any other shares into which such stock may be changed by reason of
a recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.

 

2



--------------------------------------------------------------------------------

(h) “Disability” means a permanent and total disability as defined in
Section 22(c)(3) of the Code or as otherwise determined by the Committee;
provided that in any instance where a grant to a participant is treated as
“deferred compensation” within the meaning of Section 409A of the Code,
“Disability” shall be interpreted consistently with the meaning of Section 409A
of the Code and guidance issued thereunder.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(j) “Fair Market Value” of a share of Common Stock of the Company means, as of
the date in question, the officially-quoted closing selling price of the stock
(or if no selling price is quoted, the bid price) on the principal securities
exchange or market on which the Common Stock is then listed for trading
(including, for this purpose, the New York Stock Exchange or the Nasdaq National
Market) (the “Market”) for the applicable trading day or, if the Common Stock is
not then listed or quoted in the Market, the Fair Market Value shall be the fair
value of the Common Stock determined in good faith by the Board using any
reasonable method; provided, however, that when shares received upon exercise of
an option are immediately sold in the open market, the net sale price received
may be used to determine the Fair Market Value of any shares used to pay the
exercise price or applicable withholding taxes and to compute the withholding
taxes.

(k) “Incentive Stock Option” means an option conforming to the requirements of
Section 422 of the Code and/or any successor thereto.

(l) “Initial Public Offering” means an underwritten initial public offering and
sale of any shares of Common Stock pursuant to an effective registration
statement under the Securities Act.

(m) “Non-Employee Director” has the meaning given to such term in Rule 16b-3
under the Exchange Act and/or any successor thereto.

(n) “Non-qualified Stock Option” means any stock option other than an Incentive
Stock Option.

(o) “Other Securities” mean securities of the Company other than Common Stock,
which may include, without limitation, debentures, unbundled stock units or
components thereof, preferred stock, warrants and securities convertible into or
exchangeable for Common Stock or other property.

(p) “Retirement” means retirement as defined under any Company pension plan or
retirement program or termination of one’s employment on retirement with the
approval of the Committee; provided that in any instance where a grant to a
participant is treated as “deferred compensation” within the meaning of
Section 409A of the Code, “Retirement” shall be interpreted consistently with
the meaning of Section 409A(a)(2)(A)(i) of the Code and guidance issued
thereunder.

(q) “Subsidiary” means a corporation or other entity of which outstanding shares
or ownership interests representing 50% or more of the combined voting power of
such corporation or other entity entitled to elect the management thereof, or
such lesser percentage as may be approved by the Committee, are owned directly
or indirectly by the Company.

 

3



--------------------------------------------------------------------------------

3. Administration.

The Plan shall be administered by the Committee; provided that the Board may, in
its discretion, at any time and from time to time, resolve to administer the
Plan, in which case the term “Committee” shall be deemed to mean the Board for
all purposes herein. Subject to the provisions of the Plan, the Committee shall
be authorized to (i) select persons to participate in the Plan, (ii) determine
the form and substance of Grants made under the Plan to each participant, and
the conditions and restrictions, if any, subject to which such Grants will be
made, (iii) certify that the conditions and restrictions applicable to any Grant
have been met, (iv) modify the terms of Grants made under the Plan in accordance
with the provisions of Sections 16 and 17 hereof, (v) interpret the Plan and
Grants made thereunder, (vi) make any adjustments necessary or desirable in
connection with Grants made under the Plan to eligible participants located
outside the United States and (vii) adopt, amend, or rescind such rules and
regulations, and make such other determinations, for carrying out the Plan as it
may deem appropriate. Decisions of the Committee on all matters relating to the
Plan shall be in the Committee’s sole discretion and shall be conclusive and
binding on all parties. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with applicable federal and state laws and rules and regulations promulgated
pursuant thereto. No member of the Committee and no officer of the Company shall
be liable for any action taken or omitted to be taken by such member, by any
other member of the Committee or by any officer of the Company in connection
with the performance of duties under the Plan, except for such person’s own
willful misconduct or as expressly provided by statute.

The expenses of the Plan shall be borne by the Company. The Company shall not be
required to establish any special or separate fund or make any other segregation
of assets to assume the obligations pursuant to any Grant made under the Plan,
and rights to any payment in connection with such Grants shall be no greater
than the rights of the Company’s general creditors.

4. Shares Available for the Plan.

Subject to adjustments as provided in Section 15, an aggregate of 1,000,000
shares of Common Stock, which represents the number of shares equal to
approximately five percent (5%) of the number of shares of Common Stock
outstanding immediately following the consummation of the Company’s Initial
Public Offering (the “Shares”), may be issued pursuant to the Plan. Such Shares
may be in whole or in part authorized and unissued or held by the Company as
treasury shares. If any Grant under the Plan expires or terminates unexercised,
becomes unexercisable or is forfeited as to any Shares, or is tendered or
withheld as to any Shares in payment of the exercise price of the Grant or taxes
payable with respect to the Grant or the vesting or exercise thereof, then such
unpurchased, forfeited, tendered or withheld Shares may thereafter be available
for further Grants under the Plan as the Committee shall determine.

Without limiting the generality of the foregoing provisions of this Section 4 or
the generality of the provisions of Sections 3, 6 or 17 or any other section of
this Plan, the Committee

 

4



--------------------------------------------------------------------------------

may, at any time or from time to time, and on such terms and conditions (that
are consistent with and not in contravention of the other provisions of this
Plan) as the Committee may, in its sole discretion, determine, enter into
agreements (or take other actions with respect to the Grants) for new Grants
containing terms (including exercise prices) more (or less) favorable than the
outstanding Grants.

5. Participation.

Participation in the Plan shall be limited to those directors (including
Non-Employee Directors), officers (including non-employee officers) and
employees of, and other individuals performing services for, or to whom an offer
of employment has been extended by, the Company and its Subsidiaries selected by
the Committee (including participants located outside the United States).
Nothing in the Plan or in any Grant thereunder shall confer any right on a
participant to continue in the employ as a director or officer of, or in any
other capacity or in the performance of services for, the Company or shall
interfere in any way with the right of the Company to terminate the employment
or performance of services or to reduce the compensation or responsibilities of
a participant at any time. By accepting any Grant under the Plan, each
participant and each person claiming under or through him or her shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board or the
Committee.

Incentive Stock Options or Non-qualified Stock Options, SARs alone or in tandem
with options, restricted stock awards, performance awards or any combination
thereof may be granted to such persons and for such number of Shares as the
Committee shall determine (such individuals to whom Grants are made being
sometimes herein called “optionees” or “grantees,” as the case may be).
Determinations made by the Committee under the Plan need not be uniform and may
be made selectively among eligible individuals under the Plan, whether or not
such individuals are similarly situated. A Grant of any type made hereunder in
any one year to an eligible participant shall neither guarantee nor preclude a
further Grant of that or any other type to such participant in that year or
subsequent years.

6. Incentive and Non-qualified Options and SARs.

The Committee may from time to time grant to eligible participants Incentive
Stock Options, Non-qualified Stock Options, or any combination thereof; provided
that the Committee may grant Incentive Stock Options only to eligible employees
of the Company or its subsidiaries (as defined for this purpose in
Section 424(f) of the Code or any successor thereto). In any one calendar year,
the Committee shall not grant to any one participant options or SARs to purchase
or receive the economic equivalent of a number of shares of Common Stock in
excess of 10% of the total number of Shares authorized under the Plan pursuant
to Section 4. The options granted shall take such form as the Committee shall
determine, subject to the following terms and conditions.

It is the Company’s intent that Non-qualified Stock Options granted under the
Plan not be classified as Incentive Stock Options, that Incentive Stock Options
be consistent with and contain or be deemed to contain all provisions required
under Section 422 of the Code or any successor thereto, that neither any
Non-qualified Stock Option nor any Incentive Stock Option be treated as a
payment of deferred compensation for the purposes of Section 409A of the Code
and any

 

5



--------------------------------------------------------------------------------

successor thereto, and that any ambiguities in construction be interpreted in
order to effectuate such intent. If an Incentive Stock Option granted under the
Plan does not qualify as such for any reason, then to the extent of such
non-qualification, the stock option represented thereby shall be regarded as a
Non-qualified Stock Option duly granted under the Plan, provided that such stock
option otherwise meets the Plan’s requirements for Non-qualified Stock Options.

(a) Price. The price per Share deliverable upon the exercise of each option
(“exercise price”) shall not be less than 100% of the Fair Market Value of a
share of Common Stock as of the date of Grant of the option, and in the case of
the Grant of any Incentive Stock Option to an employee who, at the time of the
Grant, owns more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the exercise price may not be
less than 110% of the Fair Market Value of a share of Common Stock as of the
date of Grant of the option, in each case unless otherwise permitted by
Section 422 of the Code or any successor thereto.

(b) Payment. Options may be exercised, in whole or in part, upon payment of the
exercise price of the Shares to be acquired. Unless otherwise determined by the
Committee, payment shall be made (i) in cash (including check, bank draft, money
order or wire transfer of immediately available funds), (ii) by delivery of
outstanding shares of Common Stock with a Fair Market Value on the date of
exercise equal to the aggregate exercise price payable with respect to the
options’ exercise, (iii) to the extent permitted by applicable law, by
simultaneous sale through a broker reasonably acceptable to the Committee of
Shares acquired on exercise, as permitted under Regulation T of the Federal
Reserve Board, (iv) by authorizing the Company to withhold from issuance a
number of Shares issuable upon exercise of the options which, when multiplied by
the Fair Market Value of a share of Common Stock on the date of exercise, is
equal to the aggregate exercise price payable with respect to the options so
exercised or (v) by any combination of the foregoing.

In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Common Stock (and not fractional shares of Common Stock) may be tendered in
payment, (B) such grantee must present evidence acceptable to the Company that
he or she has owned any such shares of Common Stock tendered in payment of the
exercise price (and that such tendered shares of Common Stock have not been
subject to any substantial risk of forfeiture) for at least six months prior to
the date of exercise, and (C) Common Stock must be delivered to the Company.
Delivery for this purpose may, at the election of the grantee, be made either by
(A) physical delivery of the certificate(s) for all such shares of Common Stock
tendered in payment of the price, accompanied by duly executed instruments of
transfer in a form acceptable to the Company, or (B) direction to the grantee’s
broker to transfer, by book entry, of such shares of Common Stock from a
brokerage account of the grantee to a brokerage account specified by the
Company. When payment of the exercise price is made by delivery of Common Stock,
the difference, if any, between the aggregate exercise price payable with
respect to the option being exercised and the Fair Market Value of the shares of
Common Stock tendered in payment (plus any applicable taxes) shall be paid in
cash. No grantee may tender shares of Common Stock having a Fair Market Value
exceeding the aggregate exercise price payable with respect to the option being
exercised (plus any applicable taxes).

In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (iv) above, only a whole number of Shares (and not
fractional Shares) may be

 

6



--------------------------------------------------------------------------------

withheld in payment. When payment of the exercise price is made by withholding
of Shares, the difference, if any, between the aggregate exercise price payable
with respect to the option being exercised and the Fair Market Value of the
Shares withheld in payment (plus any applicable taxes) shall be paid in cash. No
grantee may authorize the withholding of Shares having a Fair Market Value
exceeding the aggregate exercise price payable with respect to the option being
exercised (plus any applicable taxes). Any withheld Shares shall no longer be
issuable under such option.

(c) Terms of Options; Vesting. The term during which each option may be
exercised shall be determined by the Committee, but if required by the Code and
except as otherwise provided herein, no option shall be exercisable in whole or
in part more than ten years from the date it is granted, and no Incentive Stock
Option granted to an employee who at the time of the Grant owns more than 10% of
the total combined voting power of all classes of stock of the Company or any of
its Subsidiaries shall be exercisable more than five years from the date it is
granted. All rights to purchase Shares pursuant to an option shall, unless
sooner terminated, expire at the date designated by the Committee. The Committee
shall determine the date on which each option shall become exercisable and may
provide that an option shall become exercisable in installments. The Shares
constituting each installment may be purchased in whole or in part at any time
after such installment becomes exercisable, subject to such minimum exercise
requirements as may be designated by the Committee. Prior to the exercise of an
option and delivery of the Shares represented thereby, the optionee shall have
no rights as a stockholder with respect to any Shares covered by such
outstanding option (including any dividend or voting rights).

(d) Limitations on Grants. If required by the Code, the aggregate Fair Market
Value (determined as of the Grant date) of Shares for which an Incentive Stock
Option is exercisable for the first time during any calendar year under all
equity incentive plans of the Company and its Subsidiaries (as defined in
Section 422 of the Code or any successor thereto) may not exceed $100,000.

(e) Termination; Forfeiture.

(i) Death or Disability. Unless otherwise provided in any Award Agreement, if a
participant ceases to be a director, officer or employee of, or to perform other
services for the Company and any Subsidiary due to a termination of such
participant’s employment by the Company following such participant’s death or
Disability, (A) all of the participant’s options and SARs that were exercisable
on the date of such termination shall remain exercisable for, and shall
otherwise terminate at the end of, a period of six months after the date of
death or Disability, but in no event after the expiration date of the options
and SARs and (B) all of the participant’s options and SARs that were not
exercisable on the date of such termination shall be forfeited immediately upon
such termination; provided, however, that the Committee may determine to
additionally vest such options and SARs, in whole or in part, in its discretion.
Notwithstanding the foregoing, if the Disability giving rise to the termination
of employment is not within the meaning of Section 22(e)(3) of the Code or any
successor thereto, Incentive Stock Options not exercised by such participant
within six months after the date of termination of employment will cease to
qualify as Incentive Stock Options and will be treated as Non-qualified Stock
Options under the Plan if required to be so treated under the Code.

 

7



--------------------------------------------------------------------------------

(ii) Retirement. Unless otherwise provided in any Award Agreement, if a
participant ceases to be a director, officer or employee of, or to perform other
services for, the Company and any Subsidiary upon the occurrence of his or her
Retirement, (A) all of the participant’s options and SARs that were exercisable
on the date of Retirement shall remain exercisable for, and shall otherwise
terminate at the end of, a period of 90 days after the date of Retirement, but
in no event after the expiration date of the options or SARs, and (B) all of the
participant’s options and SARs that were not exercisable on the date of
Retirement shall be forfeited immediately upon such Retirement; provided,
however, that such options and SARs, may become fully vested and exercisable in
the discretion of the Committee. Notwithstanding the foregoing, Incentive Stock
Options not exercised by such participant within 90 days after Retirement will
cease to qualify as Incentive Stock Options and will be treated as Non-qualified
Stock Options under the Plan if required to be so treated under the Code.

(iii) Discharge for Cause. Unless determined by the Committee, if a participant
ceases to be a director, officer or employee of, or to perform other services
for, the Company or a Subsidiary due to Cause, or if a participant does not
become a director, officer or employee of, or does not begin performing other
services for, the Company or a Subsidiary for any reason, all of the
participant’s options and SARs shall expire and be forfeited immediately upon
such cessation or non-commencement, whether or not then exercisable.

(iv) Other Termination. Unless otherwise provided in any Award Agreement, if a
participant ceases to be a director, officer or employee of, or to otherwise
perform services for, the Company or a Subsidiary for any reason other than
death, Disability, Retirement or Cause, (A) all of the participant’s options and
SARs that were exercisable on the date of such cessation shall remain
exercisable for, and shall otherwise terminate at the end of, a period of 30
days after the date of such cessation, but in no event after the expiration date
of the options or SAR and (B) all of the participant’s options and SARs that
were not exercisable on the date of such cessation shall be forfeited
immediately upon such cessation.

(v) Change of Control. Unless otherwise provided in any Award Agreement, if
there is a Change in Control of the Company or similar event, the Committee may,
in its discretion, provide for the vesting of a participant’s options and SARs
on such terms and conditions as it deems appropriate in such participant’s Award
Agreement.

7. Stock Appreciation Rights.

Provided that the Company’s stock is traded on an established securities market,
the Committee shall have the authority to grant SARs under this Plan, subject to
such terms and conditions specified in this paragraph 7 and any additional terms
and conditions as the Committee may specify.

No SAR may be issued unless (a) the exercise price of the SAR may never be less
than the Fair Market Value of the underlying Shares on the date of grant and
(b) the SAR does not include any feature for the deferral of compensation income
other than the deferral of recognition of income until the exercise of the SAR.

 

8



--------------------------------------------------------------------------------

No SAR may be exercised unless the Fair Market Value of a share of Common Stock
of the Company on the date of exercise exceeds the exercise price of the SAR.
Prior to the exercise of the SAR and delivery of the Shares represented thereby,
the participant shall have no rights as a stockholder with respect to Shares
covered by such outstanding SAR (including any dividend or voting rights).

Upon the exercise of an SAR, the participant shall be entitled to a distribution
in an amount equal to the difference between the Fair Market Value of a share of
Common Stock on the date of exercise and the exercise price of the SAR,
multiplied by the number of Shares as to which the SAR is exercised. Such
distribution shall be made in Shares having a Fair Market Value equal to such
amount.

All SARs will be exercised automatically on the last day prior to the expiration
date of the SAR so long as the Fair Market Value of a share of Common Stock on
that date exceeds the exercise price of the SAR or any related option, as
applicable.

The provisions of Subsections 6(c) shall apply to all SARs except to the extent
that the Award Agreement pursuant to which such Grant is made expressly provides
otherwise.

It is the Company’s intent that no SAR shall be treated as a payment of deferred
compensation for purposes of Section 409A of the Code and that any ambiguities
in construction be interpreted in order to effectuate such intent.

8. Restricted Stock.

The Committee may at any time and from time to time grant Shares of restricted
stock under the Plan to such participants and in such amounts as it determines.
Each Grant of restricted stock shall specify the applicable restrictions on such
Shares, the duration of such restrictions, and the time or times at which such
restrictions shall lapse with respect to all or a specified number of Shares
that are part of the Grant.

The participant will be required to pay the Company the aggregate par value of
any Shares of restricted stock (or such larger amount as the Board may determine
to constitute capital under Section 154 of the Delaware General Corporation Law,
as amended, or any successor thereto) within 15 days of the date of Grant,
unless such Shares of restricted stock are treasury shares or an alternative
exemption applies under the Delaware General Corporation Law. Unless otherwise
determined by the Committee, certificates representing Shares of restricted
stock granted under the Plan will be held in escrow by the Company on the
participant’s behalf during any period of restriction thereon and will bear an
appropriate legend specifying the applicable restrictions thereon, and the
participant will be required to execute a blank stock power therefor. Except as
otherwise provided by the Committee, during such period of restriction the
participant shall have all of the rights of a holder of Common Stock, including
but not limited to the rights to receive dividends and to vote, and any stock or
other securities received as a distribution with respect to such participant’s
restricted stock shall be subject to the same restrictions as then in effect for
the restricted stock.

 

9



--------------------------------------------------------------------------------

Unless otherwise provided in any Award Agreement, at such time as a participant
ceases to be a director, officer or employee of, or to otherwise perform
services for, the Company and its Subsidiaries due to death, Disability or
Retirement during any period of restriction, all Shares of restricted stock
granted to such participant on which the restrictions have not lapsed shall be
immediately forfeited to the Company. If there is a Change in Control of the
Company or similar event, the Committee may, in its discretion, provide for the
lapsing of restrictions on a participant’s Shares of restricted stock on such
terms and conditions as it deems appropriate in such participant’s Award
Agreement. At such time as a participant ceases to be, or in the event a
participant does not become, a director, officer or employee of, or otherwise
perform services for, the Company or its Subsidiaries for any other reason, all
Shares of restricted stock granted to such participant on which the restrictions
have not lapsed shall be immediately forfeited to the Company. The provisions of
Subsections 6(c) and (e) shall apply to Restricted Stock except to the extent
that the Award Agreement in relation thereto expressly provides otherwise.

It is the Company’s intent that Restricted Stock shall not be treated as a
payment of deferred compensation for purposes of Section 409A of the Code and
that any ambiguities in construction be interpreted in order to effectuate such
intent.

9. Performance Awards.

Performance awards may be granted to participants at any time and from time to
time as determined by the Committee. The Committee shall have complete
discretion in determining the size and composition of performance awards granted
to a participant. The period over which performance is to be measured (a
“performance cycle”) shall commence on the date specified by the Committee and
shall end on the last day of a fiscal year specified by the Committee. A
performance award shall be paid no later than the fifteenth day of the third
month following the completion of a performance cycle (or following the elapsed
portion of the performance cycle, in the circumstances described in the last
paragraph of this Section 9). Performance awards may include (i) specific
dollar-value target awards (ii) performance units, the value of each such unit
being determined by the Committee at the time of issuance, and/or
(iii) performance Shares, the value of each such Share being equal to the Fair
Market Value of a share of Common Stock. In any one calendar year, the Committee
shall not grant to any one participant performance awards in excess of 10% of
the total number of Shares authorized under the Plan pursuant to Section 4.

The value of each performance award may be fixed or it may be permitted to
fluctuate based on a performance factor (e.g., return on equity) selected by the
Committee. It is the Company’s intent that no performance award be treated as
the payment of deferred compensation for purposes of Section 409A of the Code
and that any ambiguities in construction be interpreted in order to effectuate
such intent.

The Committee shall establish performance goals and objectives for each
performance cycle on the basis of such criteria and objectives as the Committee
may select from time to time, including, without limitation, the performance of
the participant, the Company, one or more of its Subsidiaries or divisions or
any combination of the foregoing. During any performance cycle, the Committee
shall have the authority to adjust the performance goals and objectives for such
cycle for such reasons as it deems equitable.

 

10



--------------------------------------------------------------------------------

The Committee shall determine the portion of each performance award that is
earned by a participant on the basis of the Company’s performance over the
performance cycle in relation to the performance goals for such cycle. The
earned portion of a performance award may be paid out in Shares, cash, Other
Securities, or any combination thereof, as the Committee may determine.

A participant must be a director, officer or employee of, or otherwise perform
services for, the Company or its Subsidiaries at the end of the performance
cycle in order to be entitled to payment of a performance award issued in
respect of such cycle; provided, however, that except as otherwise determined by
the Committee, if a participant ceases to be a director, officer or employee of,
or to otherwise perform services for, the Company and its Subsidiaries upon his
or her death, Retirement, or Disability prior to the end of the performance
cycle, the Committee may provide in a Grant that the participant may earn a
proportionate portion of the performance award based upon the elapsed portion of
the performance cycle and the Company’s performance over that portion of such
cycle.

10. Withholding Taxes.

(a) Participant Election. Unless otherwise determined by the Committee, a
participant may elect to deliver shares of Common Stock (or have the Company
withhold shares acquired upon exercise of an option or SAR or deliverable upon
grant or vesting of restricted stock, as the case may be) to satisfy, in whole
or in part, the amount the Company is required to withhold for taxes in
connection with the exercise of an option or SAR or the delivery of restricted
stock upon grant or vesting, as the case may be. Such election must be made on
or before the date the amount of tax to be withheld is determined. Once made,
the election shall be irrevocable. The fair market value of the shares to be
withheld or delivered will be the Fair Market Value as of the date the amount of
tax to be withheld is determined. In the event a participant elects to deliver
or have the Company withhold shares of Common Stock pursuant to this
Section 10(a), such delivery or withholding must be made subject to the
conditions and pursuant to the procedures set forth in Section 6(b) with respect
to the delivery or withholding of Common Stock in payment of the exercise price
of options.

(b) Company Requirement. The Company may require, as a condition to any Grant or
exercise under the Plan or to the delivery of certificates for Shares issued
hereunder, that the grantee make provision for the payment to the Company,
either pursuant to Section 10(a) or this Section 10(b), of federal, state or
local taxes of any kind required by law to be withheld with respect to any Grant
or delivery of Shares. The Company, to the extent permitted or required by law,
shall have the right to deduct from any payment of any kind (including salary or
bonus) otherwise due to a grantee, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of Shares under the Plan.

11. Written Agreement.

Each employee to whom a Grant is made under the Plan shall enter into an Award
Agreement with the Company that shall contain such provisions consistent with
the provisions of the Plan, as may be approved by the Committee.

 

11



--------------------------------------------------------------------------------

12. Transferability.

Unless the Committee determines otherwise, no option, SAR, performance award or
restricted stock granted under the Plan shall be transferable by a participant
other than by will or the laws of descent and distribution; provided that, in
the case of Shares of restricted stock granted under the Plan, such Shares of
restricted stock shall be freely transferable following the time at which such
restrictions shall have lapsed with respect to such Shares. Unless the Committee
determines otherwise, an option, SAR or performance award may be exercised only
by the optionee or grantee thereof; by his or her executor or administrator, the
executor or administrator of the estate of any of the foregoing, or any person
to whom the option, SAR or performance award is transferred by will or the laws
of descent and distribution; or by his or her guardian or legal representative;
or the guardian or legal representative of any of the foregoing; provided that
Incentive Stock Options may be exercised by any guardian or legal representative
only if permitted by the Code and any regulations thereunder. All provisions of
this Plan and any Award Agreement referred to in Section 11 shall in any event
continue to apply to any option, SAR, performance award or restricted stock
granted under the Plan and transferred as permitted by this Section 12, and any
transferee of any such option, SAR, performance award or restricted stock shall
be bound by all provisions of this Plan and any agreement referred to in
Section 11 as and to the same extent as the applicable original grantee.

13. Listing, Registration and Qualification.

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any option, SAR,
performance award or restricted stock Grant is necessary or desirable as a
condition of, or in connection with, the granting of same or the issue or
purchase of Shares thereunder, no such option or SAR may be exercised in whole
or in part, no such performance award may be paid out, and no Shares may be
issued, unless such listing, registration or qualification is effected free of
any conditions not acceptable to the Committee.

14. Transfer of Employee.

The transfer of an employee from the Company to a Subsidiary, from a Subsidiary
to the Company, or from one Subsidiary to another shall not be considered a
termination of employment; nor shall it be considered a termination of
employment if an employee is placed on military or sick leave or such other
leave of absence which is considered by the Committee as continuing intact the
employment relationship.

15. Adjustments.

In the event of a reorganization, recapitalization, spin-off or other
extraordinary distribution, stock split, stock dividend, combination of shares,
merger, consolidation, distribution of assets, spin-off or other extraordinary
distribution, or any other change in the corporate structure or shares of the
Company, the Committee shall make such adjustment as it deems appropriate in the
number and kind of Shares or other property available for issuance under the
Plan to prevent enlargement or dilution of a participant’s grants (including,
without limitation, the total number of Shares available for issuance under the
Plan pursuant to Section 4), in the number and kind of options, SARs, Shares or
other property covered by Grants

 

12



--------------------------------------------------------------------------------

previously made under the Plan, and in the exercise price of outstanding options
and SARs. Any such adjustment shall be final, conclusive and binding for all
purposes of the Plan. In the event of any merger, consolidation or other
reorganization in which the Company is not the surviving or continuing
corporation or in which a Change in Control is to occur, all of the Company’s
obligations regarding options, SARs, performance awards, and restricted stock
that were granted hereunder and that are outstanding on the date of such event
shall, on such terms as may be approved by the Committee prior to such event, be
(a) assumed by the surviving or continuing corporation; or (b) canceled in
exchange for cash, securities of the acquiror or other property; provided that,
in the case of clause (b), the payment of cash, securities or other property is
not treated as a payment of “deferred compensation” under Section 409A of the
Code.

Without limitation of the foregoing, in connection with any transaction
described in of the last sentence of the preceding paragraph, the Committee may,
in its discretion, (i) cancel any or all outstanding options under the Plan in
consideration for payment to the holders thereof of an amount equal to the
portion of the consideration that would have been payable to such holders
pursuant to such transaction if their options had been fully exercised
immediately prior to such transaction, less the aggregate exercise price that
would have been payable therefor, or (ii) if the amount that would have been
payable to the option holders pursuant to such transaction if their options had
been fully exercised immediately prior thereto would be equal to or less than
the aggregate exercise price that would have been payable therefor, cancel any
or all such options for no consideration or payment of any kind. Payment of any
amount payable pursuant to the preceding sentence may be made in cash or, in the
event that the consideration to be received in such transaction includes
securities or other property, in cash, securities of the acquiror or other
property in the Committee’s discretion.

16. Amendment and Termination of the Plan.

Except as otherwise provided in an Award Agreement, the Board of Directors,
without approval of the stockholders, may amend or terminate the Plan, except
that no amendment shall become effective without prior approval of the
stockholders of the Company if stockholder approval would be required by
applicable law or regulations, including if required for continued compliance
with the performance-based compensation exception of Section 162(m) of the Code
or any successor thereto, under the provisions of Section 409A of the Code or
any successor thereto, under the provisions of Section 422 of the Code or any
successor thereto, or by any listing requirement of the principal stock exchange
on which the Common Stock is then listed.

17. Amendment or Substitution of Grants under the Plan.

The terms of any outstanding Grant under the Plan may be amended from time to
time by the Committee in its discretion in any manner that it deems appropriate
including, but not limited to, acceleration of the date of exercise of any Grant
and/or payments thereunder or of the date of lapse of restrictions on Shares
(but, in the case of a Grant that is or would be treated as “deferred
compensation” for purposes of Section 409A of the Code, only to the extent
permitted by guidance

 

13



--------------------------------------------------------------------------------

issued under Section 409A of the Code); provided that, except as otherwise
provided in Section 16 or in an Award Agreement, no such amendment shall
adversely affect in a material manner any right of a participant under the Grant
without his or her written consent, and further provided that the Committee
shall not reduce the exercise price of any options or SARs awarded under the
Plan. The Committee may, in its discretion, permit holders of Grants under the
Plan to surrender outstanding Grants in order to exercise or realize rights
under other Grants, or in exchange for new Grants, or require holders of Grants
to surrender outstanding Grants as a condition precedent to the receipt of new
Grants under the Plan, but only if such surrender, exercise, realization,
exchange or Grant (a) is not treated as a payment of, and does not cause a Grant
to be treated as, deferred compensation for the purposes of Section 409A of the
Code or (b) is permitted under guidance issued pursuant to Section 409A of the
Code.

18. Commencement Date; Termination Date.

The date of commencement of the Plan shall be November     , 2006, subject to
approval by the shareholders of the Company. If required by the Code, the Plan
will also be subject to reapproval by the shareholders of the Company prior to
November     , 2011.

Unless previously terminated upon the adoption of a resolution of the Board
terminating the Plan, the Plan shall terminate at the close of business on
November     , 2016. Subject to the provisions of an Award Agreement, which may
be more restrictive, no termination of the Plan shall materially and adversely
affect any of the rights or obligations of any person, without his or her
written consent, under any Grant of options or other incentives theretofore
granted under the Plan.

19. Severability.

Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.

20. Governing Law.

The Plan shall be governed by the corporate laws of the State of Delaware,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.

21. Compliance Amendments.

Except as otherwise provided in an Award Agreement, notwithstanding any of the
foregoing provisions of the Plan, and in addition to the powers of amendment set
forth in Sections 16 and 17 hereof, the provisions hereof and the provisions of
any award made hereunder may be amended unilaterally by the Company from time to
time to the extent necessary (and only to the extent necessary) to prevent the
implementation, application or existence (as the case may be) of any such
provision from (i) requiring the inclusion of any compensation deferred pursuant
to the provisions of the Plan (or an award thereunder) in a participant’s gross
income pursuant to Section

 

14



--------------------------------------------------------------------------------

409A of the Code, and the regulations issued thereunder from time to time and/or
(ii) inadvertently causing any award hereunder to be treated as providing for
the deferral of compensation pursuant to such Code section and regulations.

22. Section 162(m) Transition.

The Plan was adopted by the Board and approved by the Company’s stockholders,
both of which occurred prior to the Initial Public Offering. The Plan is
intended to constitute a plan described in Treasury Regulation Section
1.162-27(f)(1), pursuant to which the deduction limits under Section 162(m) of
the Code do not apply during the applicable reliance period. The reliance period
shall end on the earliest to occur of the following: (i) the date of the first
meeting of stockholders of the Company at which directors are to be elected that
occurs after the close of the third calendar year following the calendar year in
which the Initial Public Offering occurs; (ii) the date the Plan is materially
amended for purposes of Treasury Regulation Section 1.162-27(h)(1)(iii); or
(iii) the date all Shares available for issuance have been allocated.

 

15